Title: To Thomas Jefferson from John Davis, 1 March 1805
From: Davis, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Philadelphia, March 1t, 1805.
                  
                  I take the liberty to enclose a Satirical Poem which I have just published. To increase its sale I have written under a feigned name, but I make no scruple viva voce to avow myself its author. I know not, Sir, whether you ever before heard of Mr Dennie, but he is looked upon in this City, by some strange agency, a writer of transcendant merit. I purpose to continue the Pamphlet, & drive, if I can, from the usurped seats of Literature the Dennies, the Jacksons &c. &c. 
                  I am, Sir, Your most obedient most humble Servant,
                  
                     John Davis 
                     
                  
               